COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Humphreys and Clements
Argued at Salem, Virginia


SAMUEL RALPH ROBINSON
                                           MEMORANDUM OPINION * BY
v.   Record No. 0563-02-3               JUDGE JEAN HARRISON CLEMENTS
                                                 MAY 13, 2003
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                  Clifford R. Weckstein, Judge

          Amanda E. Shaw (Office of the Public
          Defender, on brief), for appellant.

          Jennifer R. Franklin, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     Samuel Ralph Robinson was convicted in a bench trial of

possession of a firearm after having been convicted of a felony,

in violation of Code § 18.2-308.2.    On appeal, Robinson contends

the trial court erred in finding that Code § 18.2-308.2(A)

prohibited him from possessing a firearm in his own backyard.

Finding no error, we affirm Robinson's conviction.

     As the parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedential

value, this opinion recites only those facts and incidents of the




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
proceedings as are necessary to the parties' understanding of the

disposition of this appeal.

     The facts essential to this appeal are not in dispute.      On

July 11, 2001, Robinson, a previously convicted felon, possessed

and fired a revolver while standing in the backyard of his

residence in the City of Roanoke.    Robinson's probation officer

testified that he told Robinson in 1993, after Robinson was

convicted of rape, that possessing a firearm thereafter would be a

crime.

     On appeal, Robinson contends the version of Code

§ 18.2-308.2(A) in effect on July 11, 2001, 1 did not prohibit him

from possessing a firearm in the curtilage of his residence. 2    The

exception set forth in the 2001 amendment to the statute,

permitting possession in the residence and curtilage of the

residence, applied, he argues, to all firearms, not just stun

weapons and tasers.   We disagree.




     1
       The version of Code § 18.2-308.2(A) in effect at the time
of the subject offense provided, in pertinent part, as follows:

          It shall be unlawful for (i) any person who
          has been convicted of a felony . . . to
          knowingly and intentionally possess or
          transport any (a) firearm or (b) stun weapon
          or taser as defined in § 18.2-308.1 except in
          such person's residence or the curtilage
          thereof . . . .
     2
       The Commonwealth does not dispute that Robinson's backyard
was a part of the curtilage of his residence.


                               - 2 -
        We addressed the same issue in Alger v. Commonwealth, 40

Va. App. 89, 578 S.E.2d 51 (2003).         In that case, Alger argued

that possessing a shotgun in her own home on September 7, 2001,

was not prohibited conduct under the version of Code

§ 18.2-308.2(A) in effect at that time.        Like Robinson, Alger

contended "that the exception for possession inside the home or

curtilage in the 2001 amendment applied to all firearms not just

those enumerated in clause (b), stun weapons or tasers."        Id. at

92, 578 S.E.2d at 52-53.      Finding that such an interpretation

"would yield an absurd result," we rejected Alger's construction

of the statute and concluded that "the exception appl[ied] only to

stun weapons and tasers."      Id. at 94, 578 S.E.2d at 54.    We held,

therefore, "that the 2001 amendments did not permit convicted

felons to possess firearms . . . in their residence or the

curtilage thereof."      Id. at 94-95, 578 S.E.2d at 54.

        The same reasoning and conclusions are equally applicable

here.       Thus, for the reasons more particularly stated in Alger, we

hold the trial court did not err in finding that Code

§ 18.2-308.2(A) prohibited Robinson from possessing a firearm in

his own backyard. 3




        3
       Robinson also argues that his due process rights were
violated because he was entitled to rely on the Code of Virginia
as published when it varied from the Acts of Assembly. However,
having rejected the interpretation of Code § 18.2-308.2(A) upon
which Robinson's argument is based, we need not address the issue
further.

                                   - 3 -
Accordingly, we affirm Robinson's conviction.

                                                Affirmed.




                         - 4 -